DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 10 September 2021.
Claims 1-19 are pending and have been examined. 

Information Disclosure Statement  
The Information Disclosure Statements filed on 10 September 2021 and 03 May 2022, have been considered. An initialed copies of the Form 1449 are enclosed herewith. 









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,157,985 B2, hereinafter referred to as Patent ‘985, in view of Siddique, M.A., et al. (PGP No. US 2016/0210602 A1).

Patent ‘985 claims
Instant claims
Motivation
A system, comprising: 
a processor;  and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 

A system, comprising: 
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: 

generate a three-dimensional (3D) model of a user’s head based at least in part on an image of the user including by: 

generating a set of parameter values to input into a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow,
generate a three-dimensional (3D) model of a head of a user based at least in part on the image of the user, 

including generating a set of parameter values to a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow;  

obtaining the image of a user, wherein the image includes sensor data collected by at least a depth sensor of a camera; and


wherein the statistical model is derived from Principal Component Analysis based at least in part on 3D scans of the user’s face, and the statistical model includes shape components and texture components; 



determine a physical characteristic of a user based at least in part on the generated 3D model including by determining a facial proportion of the user by extracting ratios between two facial feature distances using the 3D model; 

determine a physical characteristic of the user based at least in part on the image of the user,  wherein the physical characteristic is determined at least in part by extracting a parameter from the 3D model; 
	

determine a degree of fit of a product for the user based at least in part on the determined physical characteristic including by scoring a proportion of the product to the facial proportion of the user; and 

determine a correlation between the physical characteristic and a product; and 
Although Patent ‘985 discloses the determination of a physical characteristic and a product, Patent ‘985 does not disclose the determination of a correlation. Siddique however, does teach a correlation. Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]” and see: paragraph [0157] teaching “step 142 identifies various anatomical regions” and “methods are invoked at the advanced primitive extraction step 145. (For example methods based on depth from focus, structure from motion…)”; and paragraph [0163] teaching “outlines of body parts” and “mocap (motion capture)”; and see: paragraph [0334] teaching “The motion may be captured using motion sensors or using optical flow [64] if the unit is equipped with optical sensors”). 

This step of Siddique is applicable to the system of Patent ‘985, as they both share characteristics and capabilities, namely, they are directed to recommending products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘985 to include the feature of  
determine a correlation between the physical characteristic and a product, as taught by Siddique. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘985 to improve the overall efficiency in recommending products  to a user by providing custom recommendations that are fit for that specific user (Siddique, see: paragraph [0006]). 

generate a product recommendation based at least in part on the degree of fit.
generate a product recommendation based at least in part on the determined correlation. 





Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the degree of fit further includes a measure of functional fit of the product to the user. 
wherein the determination of the physical characteristic includes a fit of the product to the user. 


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Patent ‘985, in view of  Siddique. 
Patent ‘985 claims
Instant claims 
wherein the physical characteristic includes a face shape, the face shape being defined with respect to a degree to which the face shape falls into a plurality of categories. 
wherein the physical characteristic includes a face shape being defined with respect to a degree to which the shape falls into a plurality of categories. 



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘985, in view of Siddique.  
Patent ‘985 claims
Instant claims 
determine a physical characteristic of a user based at least in part on the generated 3D model including by determining a facial proportion of the user by extracting ratios between two facial feature distances using the 3D model; 
wherein the physical characteristic includes facial proportions. 



Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Patent ‘985, in view of  Siddique. 
Patent ‘985 claims
Instant claims 
wherein the physical characteristic includes at least one of eye color, skin color, and hair color, the color being normalized based at least in part on a lighting environment in which the image is captured. 
wherein the physical characteristic includes at least one of eye color, skin color, and hair color, the color being normalized based at least in part on a lighting environment in which the image is captured.



Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the processor is further configured to: 

determine a weighted combination of at least one of: the physical characteristic, user browsing data, and user profile data, 
wherein generating the product recommendation is further based on the determined weighted combination. 
wherein the determination of the correlation is based on one of:
a weighted combination of at least one of: the physical characteristic, user browsing data, and user profile data. 





Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein weights assigned to the at least one of: 
the physical characteristic, user browsing data, and user profile data is based on an output from a machine learning model. 
wherein weights assigned to the at least one of: 
the physical characteristic, user browsing data, and user profile data is based on an output from a machine learning model.



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent ‘985, in view of Siddique. 
Patent ‘985 claims
Instant claims 
wherein the physical characteristic is more heavily weighted than at least one of: 
user browsing data and user profile data. 
wherein the physical characteristic is more heavily weighted than at least one of: 
user browsing data and user profile data.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the weights assigned to the physical characteristic, the user browsing data, and the user profile data are adjustable. 
wherein the weights assigned to the physical characteristic, the user browsing data, and the user profile data are adjustable.





Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the processor is further configured to adjust weights used for the weighted combination in response to user feedback on the product recommendation.
wherein the processor is further configured to adjust weights used for the weighted combination in response to user feedback on the product recommendation. 


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the statistical model is derived from Principal Component Analysis based at least in part on 3D scans of the user’s face, and the statistical model includes shape components and texture components; 
wherein the statistical model is derived from Principal Component Analysis based at least in part on 3D scans of the user’s face, and the statistical model includes shape components and texture components. 



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Patent ‘985, in view of Siddique. 
Patent ‘985 claims
Instant claims 
wherein the 3D model is a mesh model including polygons defining at least one of: shape of facial features and head shape.
wherein the 3D model is a mesh model including polygons defining at least one of: shape of facial features and head shape. 



Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the determination of a physical characteristic includes determining a skin color based on a color of a polygon of the 3D model.
wherein the determination of a physical characteristic includes determining a skin color based on a color of a polygon of the 3D model. 



Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the generation of a product recommendation is based on attributes of a product and the attributes of the product are determined based at least in part on a 3D model of the product.
wherein the generation of a product recommendation is based on attributes of a product and the attributes of the product are determined based at least in part on a 3D model of the product. 



Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the degree of fit is based on fit of the 3D model of the product to a 3D model of the user.
wherein the generation of a product recommendation is based on fit of the 3D model of the product to a 3D model of the user. 



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein: 
the product recommendation includes a group of products; and 
the processor is further configured to update the product recommendation response to user selection of at least one product in the group.
wherein: 
the product recommendation includes a group of products; and 
the processor is further configured to update the product recommendation response to user selection of at least one product in the group. 



Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
wherein the product recommendation includes an explanation for the product recommendation.
wherein the product recommendation includes an explanation for the product recommendation.  



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
Motivation
A method comprising: 
A method comprising: 

generating a three-dimensional (3D) model of a user’s head based at least in part on an image of the user including by: 
generating, using a processor, a three-dimensional (3D) model of a head of a user based on an image of the user, including 

generating a set of parameter values to input a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow, 
generating a set of parameter values to a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow; 

determining a physical characteristic of a user based at least in part on the generated 3D model 
extracting, using a processor, a physical characteristic of the user based at least in part on the image of the user,

including by determining a facial proportion of the user be extracting ratios between two facial feature distances using the 3D model;
wherein the physical characteristic is determined at least in part by extracting a parameter from the 3D model; 

determining a degree of fit of a product for the user based at least in part on the determined physical characteristic including by scoring a proportion of the product to the facial proportion of the user;  and 
determining, using the processor, a correlation between the physical characteristic and a product; and
Although Patent ‘985 discloses the determination of a physical characteristic and a product, Patent ‘985 does not disclose the determination of a correlation. Siddique however, does teach a correlation. Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]”. 

This step of Siddique is applicable to the system of Patent ‘985, as they both share characteristics and capabilities, namely, they are directed to recommending products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘985 to include the feature of  
determine a correlation between the physical characteristic and a product, as taught by Siddique. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘985 to improve the overall efficiency in recommending products  to a user by providing custom recommendations that are fit for that specific user (Siddique, see: paragraph [0006]). 

generating a product recommendation based at least in part on the determined degree of fit. 
generating, using the processor, a product recommendation based at least in part on the determined correlation.
Although Patent ‘985 discloses the determination of a physical characteristic and a product, Patent ‘985 does not disclose the determination of a correlation. Siddique however, does teach a correlation. Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]” and see: paragraph [0157] teaching “step 142 identifies various anatomical regions” and “methods are invoked at the advanced primitive extraction step 145. (For example methods based on depth from focus, structure from motion…)”; and paragraph [0163] teaching “outlines of body parts” and “mocap (motion capture)”; and see: paragraph [0334] teaching “The motion may be captured using motion sensors or using optical flow [64] if the unit is equipped with optical sensors”). 

This step of Siddique is applicable to the system of Patent ‘985, as they both share characteristics and capabilities, namely, they are directed to recommending products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘985 to include the feature of  
determine a correlation between the physical characteristic and a product, as taught by Siddique. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘985 to improve the overall efficiency in recommending products  to a user by providing custom recommendations that are fit for that specific user (Siddique, see: paragraph [0006]). 




Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of Patent ‘985, in view of Siddique.
Patent ‘985 claims
Instant claims 
Motivation
A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 

generating a three-dimensional (3D) model of a user’s head based at least in part on an image of the user including by: 
generating a three-dimensional (3D) model of a head of a user based on an image of the user, including 

generating a set of parameter values to input a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow, 
generating a set of parameter values to a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow; 

determining a physical characteristic of a user based at least in part on the generated 3D model 
extracting a physical characteristic of the user based at least in part on the image of the user,

 
including by determining a facial proportion of the user be extracting ratios between two facial feature distances using the 3D model;
wherein the physical characteristic is determined at least in part by extracting a parameter from the 3D model; 

determining a degree of fit of a product for the user based at least in part on the determined physical characteristic including by scoring a proportion of the product to the facial proportion of the user;  and 
determining a correlation between the physical characteristic and a product; and
Although Patent ‘985 discloses the determination of a physical characteristic and a product, Patent ‘985 does not disclose the determination of a correlation. Siddique however, does teach a correlation. Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]”. 

This step of Siddique is applicable to the system of Patent ‘985, as they both share characteristics and capabilities, namely, they are directed to recommending products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘985 to include the feature of  
determine a correlation between the physical characteristic and a product, as taught by Siddique. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘985 to improve the overall efficiency in recommending products  to a user by providing custom recommendations that are fit for that specific user (Siddique, see: paragraph [0006]). 

generating a product recommendation based at least in part on the determined degree of fit. 
generating a product recommendation based at least in part on the determined correlation.
Although Patent ‘985 discloses the determination of a physical characteristic and a product, Patent ‘985 does not disclose the determination of a correlation. Siddique however, does teach a correlation. (Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]” and see: paragraph [0157] teaching “step 142 identifies various anatomical regions” and “methods are invoked at the advanced primitive extraction step 145. (For example methods based on depth from focus, structure from motion…)”; and paragraph [0163] teaching “outlines of body parts” and “mocap (motion capture)”; and see: paragraph [0334] teaching “The motion may be captured using motion sensors or using optical flow [64] if the unit is equipped with optical sensors”). 

This step of Siddique is applicable to the system of Patent ‘985, as they both share characteristics and capabilities, namely, they are directed to recommending products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Patent ‘985 to include the feature of  
determine a correlation between the physical characteristic and a product, as taught by Siddique. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Patent ‘985 to improve the overall efficiency in recommending products  to a user by providing custom recommendations that are fit for that specific user (Siddique, see: paragraph [0006]). 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-7, 9, 11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, M., et al. (Patent No. US 9,111,134 B1), in view of Siddique, M.A., et al. (PGP No. US 2016/0210602 A1). 

Claim 1-
Rogers discloses a system, comprising: 
a processor (Rogers, see: Col. 6, ll. 34-35 disclosing “central processing unit 607”) and 
a memory coupled with the processor, wherein the memory is configured to provide the s processor with instructions which when executed cause the processor (Rogers, see: Col. 6, ll. 39-41 disclosing “memory also contains a program in the form of a series of instructions, which, when executed by the central processing unit”; Also see: FIG. 1) to: 
generate a three-dimensional (3D) model of a head of a user based on an image of the user, including generating a set of parameter values to a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow (Rogers, see: Col. 6, ll. 42-44 disclosing “location of the facial features in the images captured” and ll. 49-51 disclosing “transforms the expression measurements into movements and animation of a digital character [i.e., generate a 3D model]”; and see: Col. 13, ll. 38-42 disclosing “facial performance tracking, and following the algorithm of Horn & Schunck, the optical flow between the neutral appearance [i.e., candidate parameter values] and the current image sample can be estimated by minimizing the following cost function with respect to u and v”; and see: Col. 16, ll. 14-15 disclosing “can be combined linearly with the base shape to product a 3D representation of a face [i.e., 3D model of a head of a user based on an image] with a particular shape” and ll. 26-27 disclosing “measure the expression and identity parameters of the subject”); 
determine a physical characteristic of the user based at least in part on the image of the user, wherein the physical characteristic is determined at least in part by extracting a parameter from the 3D model (Rogers, see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject [i.e., determine a physical characteristic of the user]” and ll. 59-62 disclosing “3D model of facial shape and allowable shape variation, together with a set of fitting regularization parameters. The extractor is represented as the variables…”); 
	Although, Rogers discloses a 3D model that is generated based on an image of a user and determines a physical characteristic of the user based at least in part on the image of the user (Rogers, see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”; and Col. 16, ll. 14-15 disclosing “can be combined linearly with the base shape to product a 3D representation of a face with a particular shape”).  Furthermore, Rogers discloses facial features used in product design analytics (col. 2, ll. 3-8).   Rogers does not explicitly disclose that there is a determination of correlation between the physical characteristic and a product. Further, Rogers does not disclose a generation of a product recommendation based on the determined correlation. Rogers does not disclose: 
determine a correlation between the physical characteristic and a product; and 
generate a product recommendation based at least in part on the determined correlation.  
Siddique, however, does teach: 
determine a correlation between the physical characteristic and a product (Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]”; and see: paragraph [0157] teaching “step 142 identifies various anatomical regions” and “methods are invoked at the advanced primitive extraction step 145. (For example methods based on depth from focus, structure from motion…)”; and paragraph [0163] teaching “outlines of body parts” and “mocap (motion capture)”; and see: paragraph [0334] teaching “The motion may be captured using motion sensors or using optical flow [64] if the unit is equipped with optical sensors”); and 
generate a product recommendation based at least in part on the determined correlation (Siddique, see: paragraph [0126] teaching “the system can recommend browsing petite fashion stores. Based on a user's apparel size, the system can point out to the user if a product is available in the user's size as the user is browsing products or selecting products to view”). 
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of determine a correlation between the physical characteristic and a product and generate a product recommendation based at least in part on the determined correlation, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 2-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers does not disclose the limitation: 
Although Rogers does disclose the determination of the physical characteristic (Rogers, see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”), Rogers does not disclose that the physical characteristic includes a fit of the product to the user. Rogers does not disclose: 
wherein the determination of the physical characteristic includes a fit of the product to the user. 
Siddique, however, does teach: 
wherein the determination of the physical characteristic includes a fit of the product to the user (Siddique, see: paragraph [0113] teaching “module 50 also allows the user to view items of apparel that have been displayed upon the user model that has been generated. The user is able to see how items of apparel appear on their respective model, and how such items fit”; and see: paragraph [0126] teaching “In suggesting appropriate sizes to user in products that may vary according to brand, country, and other criteria, the system also takes into account user fit preferences”).  
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of the determination of the physical characteristic includes a fit of the product to the user, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 3-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers discloses: 
wherein the physical characteristic includes a face shape (Rogers, see: Col. 2, ll. 27-29 disclosing “capturing information about the specific individual’s facial appearance and shape”.  
Although Rogers does disclose the determination of the physical characteristic, such as a facial shape  (Rogers, see: Col. 2; and see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”), and discloses facial features used in product design analytics (col. 2, ll. 3-8), Rogers does not disclose that the physical characteristic includes a face shape that falls into a plurality of categories.  Rogers does not disclose:
Siddique, however, does teach: 
a face shape, the shape being defined with respect to a degree to which the shape falls into a plurality of categories (Siddique, see: paragraph [0157] teaching “distribution on the shape of the regions of an object (in this context a face), the relative positions of the different regions of the object”; and see: paragraph [0161] teaching “the shape of an average Asian head as seen from above is circular while that of an average Caucasian is elliptical. This information is then passed to a classifier to output the most plausible 3D surface of the head given the parameters”).  
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features to includes a face shape, the shape being defined with respect to a degree to which the shape falls into a plurality of categories, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 4-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers discloses: 
 wherein the physical characteristic includes facial proportions (Rogers, see: Col. 3, ll. 16-18 disclosing “measuring facial feature locations on a set of images containing a specific individual” and “a facial expression parameter”). 

Claim 5-
The system of claim 1, 
Although Rogers discloses a physical characteristic from an image that is captured (Rogers, see: Col. 2; and see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”), Rogers does not disclose that the characteristic includes at least one of eye color, skin color, and hair color, being normalized based at least in part on a lighting environment. Rogers does not disclose: 
wherein the physical characteristic includes at least one of eye color, skin color, and hair color, the color being normalized based at least in part on a lighting environment in which the at least one image is captured (Siddique, see: paragraph [0159] teaching “Hair are also handled similarly. In this case, the manifold is additionally parameterized by the…specularity, color”; and see: paragraph [0168] teaching “images may be processed to complete missing or occluded regions (such as occlusion by hair, glasses, etc.) using shape space priors and symmetry. Skin tone is also identified”; and see: paragraph [0192] teaching “eye shape, eye color, eyebrow shape, eyebrow color”; and see: paragraph [0200] teaching “Skin color can be changed by changing HSV or RGB”). 
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of the physical characteristic includes at least one of eye color, skin color, and hair color, the color being normalized based at least in part on a lighting environment in which the at least one image is captured, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 6-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers does not disclose:  
wherein the determination of the correlation is based on a weighted combination of at least one of: the physical characteristic, user browsing data, and user profile data.  
Siddique, however, does teach: 
wherein the determination of the correlation is based on a weighted combination of at least one of: the physical characteristic, user browsing data, and user profile data (Siddique, see: paragraph [0126] teaching “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size [i.e., correlation between the physical characteristic and a product]”; and see: paragraph [0131] teaching “recommendations are made to the user based on information collected on the variables in the user's profile (example: preferences, style, interests) as well as based on the user's purchasing and browsing history”; and see: paragraph [0146] teaching “This output value is then divided by the corresponding weigh (weight can take the value 1 also). This could also be used in any other combination of inputs and outputs. For example, the input could be the apparel size for a given manufacturer and the output could be the body sizes that fit this apparel”).  
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of the determination of the correlation is based on a weighted combination of at least one of: the physical characteristic, user browsing data, and user profile data, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 7-
Rogers in view of Siddique teach the system of claim 6, as described above. 
	Although Rogers discloses a physical characteristic (Rogers, see: Col. 2; and see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”), and discloses facial features used in product design analytics (col. 2, ll. 3-8), Rogers does not disclose a browsing history of a user and output from a machine learning model. Rogers does not disclose: 
wherein weights assigned to the at least one of: the physical characteristic, user browsing data, and user profile data is based on an output from a machine learning model. 
Siddique, however, does teach: 
wherein weights assigned to the at least one of: the physical characteristic, user browsing data, and user profile data is based on an output from a machine learning model (Siddique [0131] teaching “using a variety of machine learning algorithms such as neural networks or support vector machines” and “recommendations are made to the user based on information collected on the variables in the user's profile (example: preferences, style, interests) as well as based on the user's purchasing and browsing history”; and see: paragraph [0146] teaching “This output value is then divided by the corresponding weigh (weight can take the value 1 also). This could also be used in any other combination of inputs and outputs”). 
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of weights assigned to the at least one of: the physical characteristic, user browsing data, and user profile data is based on an output from a machine learning model, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 9-
Rogers in view of Siddique teach the system of claim 6, as described above. 
Although Rogers discloses a physical characteristic (Rogers, see: Col. 2; and see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”), and discloses facial features used in product design analytics (col. 2, ll. 3-8), Rogers does not disclose: 
wherein weights assigned to the physical characteristic, the user browsing data, and the user profile data are adjustable .  
Siddique however, does teach: 
wherein weights assigned to the physical characteristic, the user browsing data, and the user profile data are adjustable (Siddique [0131] teaching “using a variety of machine learning algorithms such as neural networks or support vector machines” and “recommendations are made to the user based on information collected on the variables in the user's profile (example: preferences [i.e., profile data is adjustable], style, interests) as well as based on the user's purchasing and browsing history”; and see: paragraph [0146] teaching “This output value is then divided by the corresponding weigh (weight can take the value 1 also). This could also be used in any other combination of inputs and outputs”). 
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of the weights assigned to the physical characteristic, the user browsing data, and the user profile data are adjustable , as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 11-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers further discloses: 
wherein the statistical model is derived from Principal Component Analysis based at least in part on 3D scans of the user's face, and the statistical model includes shape components and texture components (Rogers, see: Col. 12, ll. 11 disclosing “a statistical shape and appearance model” and ll. 12-16 disclosing “is used to capture the appearance of the training data and model its appearance using a Principle Component Model, represented by the mean appearance, A.sub.0, plus a linear combination of m appearance bases {A.sub.i}”; and see: Col. 14, ll. 14-17 disclosing “f.sup.tLf represents a smoothness measure of the optical flow estimate” and “find the optical flow vector that most accurately represents the image warp field between I.sub.0 and I.sub.t”). 

Claim 14-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers does not disclose: 
wherein the generation of a product recommendation is based on attributes of a product and the attributes of the product are determined based at least in part on a 3D model of the product.
Siddique, however, does teach: 
wherein the generation of a product recommendation is based on attributes of a product and the attributes of the product are determined based at least in part on a 3D model of the product (Siddique, see: paragraph  [0104] teaching “different views of a product before purchasing it from an electronic catalogue but are able to examine 3D product simulations by putting them on their 3D virtual embodiments”; and see: paragraph [0126] teaching  “the system can recommend browsing petite fashion stores. Based on a user's apparel size, the system can point out to the user if a product is available in the user's size as the user is browsing products or selecting products to view”; and see: paragraph [0127] teaching “If 3D product models are available, they can be used interactively”). 


Claim 15-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers does not disclose the limitation: 
wherein the generation of a product recommendation is based on  fit of the 3D model of the product to a 3D model of the user.  
Siddique, however, does teach: 
wherein the generation of a product recommendation is based on fit of the 3D model of the product to a 3D model of the user (Siddique, see: paragraph [0113] teaching “module 50 also allows the user to view items of apparel that have been displayed upon the user model that has been generated. The user is able to see how items of apparel appear on their respective model, and how such items fit”; and see: paragraph [0126] teaching “In suggesting appropriate sizes to user in products that may vary according to brand, country, and other criteria, the system also takes into account user fit preferences” and “Based on a user's apparel size, the system can point out to the user if a product is available in the user's size as the user is browsing products or selecting products to view”).  
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of wherein the generation of a product recommendation is based on fit of the 3D model of the product to a 3D model of the user, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Claim 16-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Rogers does not disclose the limitations of: 
wherein the product recommendation includes a group of products; and
 the processor is further configured to update the product recommendation responsive to user selection of at least one product in the group. 
Siddique, however, does teach: 
wherein the product recommendation includes a group of products (Siddique, see: paragraph [0131] teaching “information may also make recommendations regarding items of apparel that are based on the user's interests”; and see: paragraph [0238]); and 
the processor is further configured to update the product recommendation responsive to user selection of at least one product in the group (Siddique, see: paragraph [0238] teaching “a suggested ‘look’” and “Each look 819 is composed of several items put together by the user. In an exemplary embodiment, a look 819 may contain a blazer, a blouse, a skirt, a pair of shoes, a handbag and other accessories to complement the given look [i.e., group of products]” and “A user may obtain expanded views of products comprising a given look by highlighting a look 819, upon which another dialog or window 820 is launched containing expanded views 821 of items composing 819. Upon selecting an item in the expanded view 820, a product options menu 822 appears [i.e., response to user selection of at least one product in the group]”).   
This step of Siddique is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they are directed to creating 3D models of remote shoppers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of  the product recommendation includes a group of products; and the processor is further configured to update the product recommendation responsive to user selection of at least one product in the group, as taught by Siddique.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers in order to ensure that items and products fit a remote user (Siddique, see: paragraph [0005]).  

Regarding Claim 18-
Claim 18 is directed to a method. Claim 18 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that Claim 18 also includes the feature of a using a processor and extracting a parameter, disclosed by Rogers (Rogers, see: Col. 6, ll. 34-35 disclosing “central processing unit 607”; and see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject” and “The extractor is represented as the variables” ). Claim 18 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding Claim 19-
Claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that Claim 19 also includes the features of a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions, disclosed by Rogers (Rogers, see: Col. 4, ll. 11-13 disclosing “a non-transitory computer readable medium is provided for use on a computer system for storing computer-readable program code”). Claim 19 is therefore rejected for the same reasons as set forth above for claim 1.  

Claims 8, 10, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, M., et al., in view of Siddique, M.A., et al., and Rasmussen, A., et al. (PGP No. US 2013/0088490 A1). 

Claim 8-
Rogers in view of Siddique teach the system of claim 6, as described above. 
Although Rogers does disclose the physical characteristic and facial features used in product design analytics (col. 2, ll. 3-8), of a user, neither Rogers nor Siddique disclose: 
wherein the physical characteristic is more heavily weighted than at least one of: user browsing data and user profile data.
Rasmussen, however, does teach:
wherein the physical characteristic is more heavily weighted than at least one of: user browsing data and user profile data (Rasmussen, see paragraph [0039] teaching “recommendations to the user…with every model in the inventory and returns a certain number of glasses with the highest scores”). 
This step of Rasmussen is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they analyzing 3D images of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of wherein the physical characteristic is more heavily weighted than at least one of: user browsing data and user profile data, as taught by Rasmussen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers to provide more accurate recommendations by utilizing 3D image analysis (Rasmussen, see: paragraph [0009]).
Claim 10-
Rogers in view of Siddique teach the system of claim 6, as described above. 
Neither Rogers nor Siddique disclose the limitation: 
wherein the processor is further configured to adjust weights used for the weighted combination in response to user feedback on the product recommendation.  
Rasmussen, however, does teach: 
wherein the processor is further configured to adjust weights used for the weighted combination in response to user feedback on the product recommendation (Rasmussen, see: paragraph [0029] teaching “model 400 of a user’s head and model of eyewear” and “adjusting these points and keeping track”; and see: paragraph [0039] teaching “recommendations to the user” and “returns a certain number of glasses with the highest scores”).
	This step of Rasmussen is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they analyzing 3D images of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of wherein the processor is further configured to adjust weights used for the weighted combination in response to user feedback on the product recommendation, as taught by Rasmussen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers to provide more accurate recommendations by utilizing 3D image analysis (Rasmussen, see: paragraph [0009]).


Claim 12-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Neither Rogers nor Siddique disclose the limitation: 
 wherein the 3D model is a mesh model including polygons defining at least one of: shape of facial features and head shape.  
Rasmussen, however, does teach: 
wherein the 3D model is a mesh model including polygons defining at least one of: shape of facial features and head shape (Rasmussen, see: paragraph [0040] teaching “temple piece length, front piece width, front piece height…nose pad length, nose pad angle” and “system adjust the 3D representation of the frames by interpolating the between two models” and “polygon-vertex mesh representation”).  
This step of Rasmussen is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they analyzing 3D images of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of the 3D model is a mesh model including polygons defining at least one of: shape of facial features and head shape, as taught by Rasmussen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers to provide more accurate recommendations by utilizing 3D image analysis (Rasmussen, see: paragraph [0009]).

Claim 13-
Roger in view of Siddique teach the system of claim 1, as described above. 
Although Rogers discloses a physical characteristic (Rogers, see: Col. 2; and see: Col. 15, ll. 54-55 disclosing “Expression extractor 204 is used to measure the current expression of the subject”), and discloses facial features used in product design analytics (col. 2, ll. 3-8), neither Rogers nor Siddique disclose: 
wherein the determination of a physical characteristic includes determining a skin color based on a color of a polygon of the 3D model.  
Rasmussen, however, does teach: 
wherein the determination of a physical characteristic includes determining a skin color based on a color of a polygon of the 3D model (Rasmussen, see: paragraph [0025] teaching “mesh processor to accommodate for limitations in the 3d collision and physics engine”; and see paragraph [0039] teaching “skin tone can also be applied to the metadata”; and see: paragraph [0040] teaching “temple piece length, front piece width, front piece, height…nose pad length, nose pad angle….system adjusts the 3D representation of the frames by interpolating the between two models…polygon-vertex mesh representation”).  
This step of Rasmussen is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they analyzing 3D images of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of the determination of a physical characteristic includes determining a skin color based on a color of a polygon of the 3D model, as taught by Rasmussen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers to provide more accurate recommendations by utilizing 3D image analysis (Rasmussen, see: paragraph [0009]).
Claim 17-
Rogers in view of Siddique teach the system of claim 1, as described above. 
Neither Rogers nor Siddique disclose the limitation: 
 wherein the product recommendation includes an explanation for the product recommendation.  
Rasmussen, however, does teach: 
wherein the product recommendation includes an explanation for the product recommendation (Rasmussen, see: paragraph [0045] teaching “a selection pan 808 on left with total frames in each set” and “several fit options” and “high or low” and “horned, rimmed, aviator, etc. The user has the option of hiding eyewear based on styles not selected”). 
 	This step of Rasmussen is applicable to the system of Rogers, as they both share characteristics and capabilities, namely, they analyzing 3D images of users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system  of Rogers to include the features of  wherein the product recommendation includes an explanation for the product recommendation. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Rogers to provide more accurate recommendations by utilizing 3D image analysis (Rasmussen, see: paragraph [0009]). 




Eligibility Considerations 

101 Eligibility Considerations: 
	The claims recite eligible subject matter under 35 U.S.C. 101. The claim limitations recite features that when considered in combination, would not be directed to an abstract idea. For example, the steps of the claims of generate a three-dimensional (3D) model of a head of a user based on an image of the user, including generating a set of parameter values to a statistical model that corresponds to the image of the user by evaluating candidate parameter values using a cost function determined based at least in part on optical flow and determining a physical characteristic of a the user based at least in part on the image of the user, wherein the physical characteristic is determined at least in part by extracting a parameter from the 3D model. The claims recite the combination of features and steps that when analyzed under Step 2A, Prong 1 of the 2019 PEG, are not considered abstract and would not fall into one of the enumerated sub-groupings. Further, the Examiner acknowledges that the claims are not directed to an abstract idea. However, even in the scenario that the claims were directed to an abstract idea, the claimed features and additional elements are recited in a way that when analyzed under Step 2A, Prong 2, would be sufficient to integrate any abstract idea into a practical application because the claims provide a technical improvement. The claims recite the features of generating a three-dimensional model of a user’s head, based on an image of the user to generate a set of parameter values to a statistical model corresponding to the image of the user, and evaluating candidate parameter values using a cost function determined by optical flow. Next, the claims require a determination of a physical characteristic, determined at least in part on extracting a parameter from the 3D model. The claims recite the feature that provide an improvement to the technical field of statistical models that correspond to an input image. For example, the Applicant’s specification describes the invention as providing improved recommendation determinations over time. The claims require that the recommendation determinations are based on generating a three-dimensional model of a user’s head based on an input of  a user’s image. For example, paragraph [0057] of the specification describes the 3D model and statistical model as:      
 “The 3D model (sometimes called "morphable model") may be generated according to various techniques. For example, an input image of a user's face to be modeled is received and a set of parameter values to input into a statistical model to correspond to an input image is generated by evaluating candidate parameter values using a cost function that is determined based at least in part on optical flow. Additional examples of 3D model generation is described with respect to FIGS. 5-7.”
The features recited in the claims and described in the specification, are described in a way that demonstrates that the features, in combination, are providing an improvement to the technical field of statistical models that correspond to an image of a user. Therefore, the claims recite eligible subject matter under 35 U.S.C. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gangadhar, D. (PGP No. US 2014/0253707 A1), describes a method and system for automated acquisition of eyeglasses that utilizes a kiosk and electronic resource for obtaining an image of a user. The image is used to calculate facial measurements of the user based on the image and then present images of eyeglasses that correspond to the calculate measurements of the user’s face. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684